Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication  filed on 10/18/2021.
Claims 1-20 are currently pending and have been examined.

Double Patenting
“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-24 of Patent No: 11/151599.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1-20 of the instant application do not “a data store storing requests received at the proxy server within a first threshold of the first network communication protocol request to detect a second network communication protocol request; a response detector to detect a response to the second network communication protocol request; wherein the application identifier is further to identify a parent advertiser based on content of the response to the second network communication protocol request; wherein the record searcher is further to search the data store to identify records within a. second threshold of the second network communication protocol request to determine if the second network communication protocol request is directed to the parent advertiser and a reporter to record a click-through event or anon-click-through event as a result of the searching, wherein at least one of the application identifier, the record searcher, the response detector, and the reporter are implemented by a logic circuit in independent claims”. 
  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations  in the instant application with the motivation of crediting the parent advertiser, and minimizing click through fraud detection. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced Patent and would be covered by any patent granted on that Patent application, since the referenced  patent application and the instant application are claiming common subject matter, as follows determine advertisement click-through rates, and crediting the parent advertiser.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-7 are directed to device (i.e. an apparatus); claim (s) 8-14 are directed to a non transitory computer medium; claim (s) 15-20are directed to an apparatus. 
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites identify a request and a response to request; identify a parent advertiser based on content of the response, determine if the second request is directed to the parent advertiser; and credit a click-through event or a non-click-through event as a result of the determination.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including following rules or instruction, as well as managing personal behavior including the social activity of engaging in surveys to participate in daily drawings. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “An apparatus, memory; processor a first network communication protocol and a second network communication protocol” is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “An apparatus, memory; processor a first network communication protocol and a second network communication protocol” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 8 and 15.
The dependent claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. The claim recites additional elements of network communication protocol, computing application, proxy server, internet communications, device, data store,  . These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.  the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 8 and 15. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Linden, US Pub No: 2006/0136294 A1.

As per claims 1, 8 and 15, linden teaches:
identify a first network communication protocol request and a second network communication protocol request; 
detect a response to the second network communication protocol request;
identify a parent advertiser based on content of the response to the second network communication protocol request, determine if the second network communication protocol request is directed to the parent advertiser; and 
see at least claim 1(receiving a first request from an affiliate web server for at least one advertisement URL for an advertisement to be presented in an affiliate web page to a client device requesting the affiliate web page; in response to the first request, generating a unique verification identifier associated with the requesting client device and the advertisement URL for the advertisement to be presented to the requesting client device in the affiliate web page; storing the unique verification identifier and the corresponding advertisement URL in a database; transmitting to the affiliate web server the unique verification identifier and the advertisement URL; receiving, in real-time and prior to a second request for the advertisement URL by the requesting client device, user event data associated with the affiliate web page generated by client-side code executed by the requesting client device in response to the affiliate web page being loaded by the requesting client device);
credit a click-through event or a non-click-through event as a result of the determination (see at least column 4, lines 4-50 ( an Affiliate Site R may inflate its click-through count by translating hits on another site S that it controls into referrals from site R to the Advertiser Site T using a process generally indicated by reference numeral 20. When a User visits a certain pageS.html on site S, which may have no apparent relationship with site R, it has the side effect of causing a click-through to be credited to pageR.html at site T. T can detect this only if they happen to stumble upon pageS.html and examine it carefully);

As per claims 2, 9, 16 Linden teaches:
wherein the first network communication protocol request is associated with a first computing application and is received at a proxy server for Internet communications (see at least column 3, lines 1-9 (Because most click-through programs pay only for "unique" referrals, i.e., click-throughs from users with different IP addresses, multiple click-throughs where the user is at the same site are counted as only one click-through for payment purposes. However, counting unique IP addresses is becoming increasingly ineffective, as more user requests are directed through proxy servers either due to the default configuration of the user's ISP (e.g., 99% of AOL subscribers) or to enhance user privacy);

As per claims 3, 10 and 17, Linden teaches:
wherein the at least one processor is to execute the instructions to filter requests received by the proxy server to prevent filtered requests from being processed (see at least column 6, lines 64-67 to  column 7, lines 1-7(  high click-through rate (say greater than 5%) will likely attract the attention of the target's webmaster, if only to learn the marketing practices of the referrer) ;

As per claims 4, 11 and 18, Linden teaches 
wherein to detect a second network communication protocol request, the at least one processor is to execute the instructions to search records in a data store storing requests received at the proxy server within a first threshold of the first network communication protocol request communications (see at least column 6, lines 64-67 to  column 7, lines 1-7(  high click-through rate (say greater than 5%) will likely attract the attention of the target's webmaster, if only to learn the marketing practices of the referrer) ;

Claims 5, 12, 19, linden teaches:
wherein to determine if the second network communication protocol request is directed to the parent advertiser; wherein the at least one processor is to execute the instructions to search the data store to identify records within a second threshold of  second network communication protocol request (see at least column 7, lines 1-13 (The attacker can prevent such inquiries by keeping the CTR low. One way to achieve this is to register site R with, say, 20 different targets. Whenever R receives a request with a Referrer field naming pageS.html, it returns a page containing ads for each of the targets, and performs a simulated click on one of these ads at random. The attacker is paid for 100% of the visits to S, while keeping the CTR below 5% at each target. This method can of course be extended to achieve lower CTR or higher payment rates);

As per claims  6, 13 and 20, linden teaches :
wherein the at least one processor is to execute the instructions to identify a user associated with the first network communication protocol request (see at least column 7, lines 14-13 (there are essentially two forms of Pay-per-action (PPA) programs: a Pay-per-lead program in which referrers are paid only if the user has performed a significant action at the target site, e.g., if the user registered an account at the target site or performed successive hits at the target site for more than five minutes; and a Pay-per-sale program in which referrers are paid some commission for purchases the user makes at the target site. Typically the referrer displays a link for a specific item for sale at the target site, and is paid some percentage for purchases of this item by referred users;

 Claims 7 and 14, linden teaches:
 wherein  the at least one processor is to execute the instructions to identify a device associated with the first network communication protocol request (see at least claim 7 (wherein the analyzing the user event data comprises one or more of determining if the requesting client device is from a valid country, determining if a window size of a browser is greater than a predetermined threshold, determining if a cookie was generated, determining if the browser supports Javascript, and determining if a user IP address is valid);
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kane , US Pub No: 2009/0171755 A1,  teaches  behavior based generation of site-to- site referrals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682